                                                                                 Case 3:19-cr-00377-WHA Document 56 Filed 11/14/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   UNITED STATES OF AMERICA,
                                                                          9                  Plaintiff,                                           No. C 19-00377 WHA
                                                                         10     v.
                                                                         11
United States District Court




                                                                              ANTHONY SCOTT LEVANDOWSKI,                                          ORDER RE
                                                                                                                                                  ADMINISTRATIVE
                               For the Northern District of California




                                                                         12                  Defendant.                                           MOTION TO FILE UNDER
                                                                         13                                                    /                  SEAL

                                                                         14          In this circuit, courts start with a “strong presumption in favor of access” when deciding
                                                                         15   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
                                                                         16   2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).
                                                                         17   Parties seeking to seal judicial records relating to motions that are “more than tangentially
                                                                         18   related” to the merits bear the burden of overcoming the presumption with “compelling
                                                                         19   reasons” that outweigh the general history of access and the public policies favoring disclosure.
                                                                         20   Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016).
                                                                         21          Defendant seeks to seal certain portions of his motion for a bill of particulars as well as
                                                                         22   two exhibits supporting the motion. The supporting declaration states that the information
                                                                         23   sought to be sealed are “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.” Such
                                                                         24   documents also contain trade secrets. Compelling reasons having been shown, defendant’s
                                                                         25   request to seal the documents or portions thereof listed in the motion for a bill of particulars,
                                                                         26   and Exhibits B and C is GRANTED.
                                                                         27          IT IS SO ORDERED.
                                                                         28   Dated: November 14, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
